office_of_chief_counsel internal_revenue_service memorandum number release date cc pa jrecords posts-136890-09 uilc date date to mark s schwarz attorney las vegas office of the chief_counsel from joseph clark senior technician reviewer branch procedure administration subject definition of principal_residence for purposes of sec_6334 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------------- issues whether pursuant to sec_6334 a revenue_officer must seek judicial approval prior to seizing a residence owned by a taxpayer where the taxpayer is serving a lengthy prison sentence and is renting the home to an unrelated third party conclusions no sec_1_121-1 defines principal_residence for purposes of sec_6334 this regulation provides that a facts and circumstances should be applied to determine posts-136890-09 whether a residence is a taxpayer’s principal_residence the 2-out-of-5 years test is irrelevant in determining whether a home is a taxpayer’s principal_residence thus even though the taxpayer in this case meets the requirements of the 2-out-of-5 years test an application of the facts_and_circumstances_test reveals that the home owned by the taxpayer is not his principal_residence therefore no judicial approval is required prior to seizing the home facts a revenue_officer seeks to seize a home that is owned by a taxpayer who is serving a lengthy prison sentence the taxpayer now residing in jail lived in the home within the past of years all of the taxpayer’s correspondence is mailed to the prison additionally the taxpayer now rents the home to an unrelated third party the amount of the deficiency in this case is not small the levy would exceed dollar_figure no judicial approval has been obtained to seize the taxpayer’s residence the revenue_officer working on this case has inquired whether judicial approval is required prior to levying on the taxpayer’s property law and analysis sec_6334 prohibits the seizure of residential property where the amount of a levy does exceed dollar_figure here the levy exceeds dollar_figure thus sec_6334 does not apply to bar seizure of the taxpayer’s residential property sec_6334 and sec_301_6334-1 state that the principal_residence of the taxpayer within the meaning of sec_121 is exempt from levy unless the approval required by sec_6334 is first obtained sec_6334 provides that the principal_residence is not exempt from levy if a judge approves in writing the levy of such residence the meaning of the term principal_residence under sec_121 is found in treas reg ' specifically sec_1_121-1 provides a facts-and-circumstances test for determining whether property is used by the taxpayer as the taxpayer’s residence and which property if more than one is being used as the taxpayer’s residence is the taxpayer’s principal_residence sec_1_121-1 provides in part as follows b residence - in general whether property is used by the taxpayer as the taxpayer's residence depends upon all the facts and circumstances a property used by the taxpayer as the taxpayer's residence may include a houseboat a house trailer or the house or apartment that the taxpayer is entitled to occupy as a tenant-stockholder in a cooperative_housing_corporation property used by the taxpayer as the taxpayer's residence does not include personal_property that is not a fixture under local law posts-136890-09 principal_residence in the case of a taxpayer using more than one property as a residence whether property is used by the taxpayer as the taxpayer's principal_residence depends upon all the facts and circumstances if a taxpayer alternates between properties using each as a residence for successive periods of time the property that the taxpayer uses a majority of the time during the year ordinarily will be considered the taxpayer's principal_residence in addition to the taxpayer's use of the property relevant factors in determining a taxpayer's principal_residence include but are not limited to i the taxpayer’s place of employment ii the principal_place_of_abode of the taxpayer’s family members iii the address listed on the taxpayer’s federal and state tax returns driver’s license automobile registration and voter registration card iv the taxpayer's mailing address for bills and correspondence v the location of the taxpayer's banks and vi the location of religious organizations and recreational_clubs with which the taxpayer is affiliated in accordance with these regulations revenue officers faced with a property seizure should first consider whether the property is the residence where the taxpayer spends a majority of his or her time if necessary the other factors identified above should be considered for example the taxpayer’s mailing address may become an important factor if the taxpayer is not spending the majority of his time at any residence because he is incarcerated the critical inquiry for sec_6334 purposes is whether the property is the taxpayer’s principal_residence under sec_1_121-1 at the time the levy is made additionally there has been some discussion about whether a 2-out-of-5-years test should be applied to determine whether property is a taxpayer’s principal_residence this test is based on the language of sec_121 which provides that a taxpayer may exclude from gross_income gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange the property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating years or more this 2-out-of-5-years test is used only to determine whether a taxpayer may exclude gain from gross_income the ability to exclude the gain from gross_income is not relevant in determining whether judicial approval is needed for a levy thus revenue officers should ignore the 2-out-of-5-years test when determining whether judicial approval is needed for a levy to illustrate assume that taxpayer t purchased home in new york in date using that home as his principal_residence until date assume further that in date t moved out of home renting it to an unrelated family and moved his family to california to begin a new job in date t purchased home in california moving his family into it and using it as his principal posts-136890-09 residence finally assume that in date the service levied on both homes on these facts judicial approval would be required to levy on home because home is t’s principal_residence at the time of the levy it is irrelevant that t does not meet the 2-out-of-5-years test with regard to this property at the time of the levy contrastingly judicial approval would not be required to levy on home because home is not t’s principal_residence under the facts_and_circumstances_test when the levy is made it is irrelevant that t meets the 2-out-of-5-years test with regard to this property and therefore could exclude the gain on the sale of this property here the taxpayer is incarcerated not living at the residence receiving all of his correspondence at the prison and is renting the home to an unrelated third party thus based on the facts_and_circumstances_test the residence is not the taxpayer’s principal_residence for purposes of sec_6334 the fact that the taxpayer meets the 2-out of-five years test with regard to this property is irrelevant therefore the revenue_officer is not required to seek judicial approval prior to levying on the taxpayer’s property this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
